RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 19a0173p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                              ┐
                                  Plaintiff-Appellee,   │
                                                        │
                                                        >      No. 18-3667
        v.                                              │
                                                        │
                                                        │
 KITROY BRIAN BUCHANAN,                                 │
                               Defendant-Appellant.     │
                                                        ┘

                        Appeal from the United States District Court
                       for the Northern District of Ohio at Cleveland.
                    No. 1:18-cr-00008-1—James S. Gwin, District Judge.

                                   Argued: June 25, 2019

                              Decided and Filed: July 31, 2019

                  Before: SUTTON, BUSH, and LARSEN, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: David Graham, UNIVERSITY OF MICHIGAN LAW SCHOOL, Ann Arbor,
Michigan, for Appellant. Matthew B. Kall, UNITED STATES ATTORNEY’S OFFICE,
Cleveland, Ohio, for Appellee.  ON BRIEF:      David Graham, Melissa M. Salinas,
UNIVERSITY OF MICHIGAN LAW SCHOOL, Ann Arbor, Michigan, for Appellant.
Matthew B. Kall, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee.
                                    _________________

                                         OPINION
                                    _________________

       JOHN K. BUSH, Circuit Judge. After a jury trial, Kitroy Brian Buchanan was convicted
of one count of possession with intent to distribute marijuana and one count of conspiracy to
 No. 18-3667                       United States v. Buchanan                            Page 2


distribute marijuana. The district court sentenced him to 50 months’ imprisonment followed by
three years of supervised release. Buchanan now appeals his conviction and sentence, and he
makes four arguments. We find merit in one of his arguments—a challenge to a two-level
increase in his offense level for committing a crime “as part of a pattern of criminal conduct
engaged in as a livelihood” under USSG §§ 2D1.1(b)(16)(E) and 4B1.3.             Therefore, we
AFFIRM the district court’s judgment of conviction but VACATE Buchanan’s sentence and
REMAND for the district court to reconsider, under the proper legal standard, whether the
enhancement applies.

                                      I. BACKGROUND

A.     Factual Background

       In 2015, Buchanan, who was already involved in the marijuana trade, met a United States
postal worker named Dominique Hobbs in South Euclid, Ohio. Buchanan asked Hobbs if he
would like to “do some business,” which Hobbs understood to mean that Buchanan wanted
Hobbs to help him deliver illegal drugs. R. 73, PageID 544. Hobbs said he was interested, and
the two men exchanged phone numbers. However, Hobbs was not able to help Buchanan
immediately; he explained to Buchanan that he did not have a consistent postal route but was a
“U-person,” or utility carrier, who substituted for those with regular routes when they had to
miss work. Id. at PageID 547–48.

       In November 2017, Hobbs let Buchanan know that he had obtained a regular postal route,
and the two began working together. Buchanan promised to pay Hobbs $200 in exchange for
each package Hobbs would deliver. Hobbs also supplied Buchanan with lists of addresses on
Hobbs’s postal route so Buchanan would know where Hobbs, in conjunction with his mail
deliveries, could deliver packages of marijuana.

       One day late in November 2017, Buchanan informed Hobbs that a package of marijuana
was due to arrive in South Euclid soon, but Buchanan was not sure of the exact arrival date.
Hobbs told Buchanan that he would not be able to deliver the package if it happened to arrive in
town that coming Monday, because Hobbs was not working that day. As it turned out, however,
the package arrived at the South Euclid post office that Monday. Buchanan had been tracking
 No. 18-3667                        United States v. Buchanan                              Page 3


the package through the United States Postal Service’s website and alerted Hobbs. Although
Hobbs reminded Buchanan that he was off duty, he agreed to help Buchanan try to lay hands on
the package.

       Buchanan and Hobbs both drove to the post office. Hobbs asked his supervisor, who was
covering Hobbs’s route that day, whether he had Buchanan’s package; the supervisor had not
seen it. Hobbs told Buchanan.

       Buchanan became enraged and began shouting at Hobbs, accusing him of stealing the
package, which Hobbs denied. After Hobbs and Buchanan unsuccessfully made another attempt
to find the package at the post office, Buchanan cornered Hobbs, searched his car for the
package, and then ordered him to chauffeur Buchanan around other postal carriers’ routes to ask
the other carriers if they had the package. While he and Hobbs were in the car, Buchanan made
“[a]t least ten” phone calls to someone whom he told that Hobbs “had the package” and was
“hiding it from” Buchanan. Id. at PageID 585, 589.

       After a long and fruitless search along other carriers’ postal routes, Hobbs and Buchanan
had not located the package. Buchanan let Hobbs go home, but he continued to call and send
text messages to Hobbs, reiterating that he believed Hobbs had stolen the package and
suggesting that for Hobbs’s own safety, he had better return the package to Buchanan.

       Fearing for his safety, Hobbs went to the police and made a complaint of kidnapping
against Buchanan, telling the police select details of his interactions with Buchanan without
admitting that he had been complicit in any drug activity. Because Hobbs was a postal worker,
the police communicated Hobbs’s accusation to the Postal Inspection Service, a law-enforcement
arm of the United States Postal Service. Hobbs reiterated his story to the postal inspectors.
Having learned from Hobbs some details about the kind of car Buchanan drove, law-enforcement
officers then used database information to identify suspect vehicles; this investigation eventually
led them to Buchanan’s car and home. On December 8, 2017, officers conducted a drug sniff of
Buchanan’s car, and the dog alerted to the smell of narcotics from the car.
 No. 18-3667                        United States v. Buchanan                             Page 4


       Buchanan was arrested on a charge of kidnapping.          Law-enforcement officers also
obtained and executed search warrants for Buchanan’s home, his car, and his cellphone.
The search of Buchanan’s home revealed over 150 grams of marijuana, a vacuum sealer, and
plastic food-storage bags, among other evidence of marijuana trafficking. The search of the
cellphone revealed that Buchanan was tracking another package.           Following the tracking
information from Buchanan’s cellphone, postal inspectors determined that the package was
headed to an address on Hobbs’s route; the inspectors intercepted the package, obtained a search
warrant, and opened the package to find 4.8 kilograms of marijuana. In addition, the inspectors
determined that the return address on the package—which purported to have come from
California—was fake.

       Because Hobbs’s complaint had led to Buchanan’s arrest, law-enforcement officers
questioned Hobbs further and learned that Hobbs had concocted a false kidnapping complaint to
get Buchanan off his back without at the same time implicating himself in a marijuana-
distribution scheme. After admitting that he had made up the kidnapping story, Hobbs also
admitted to his agreement and cooperation with Buchanan. Hobbs eventually pled guilty to
charges of lying to law enforcement and tampering with evidence, and he agreed to testify
against Buchanan.

B.     The Trial

       On January 4, 2018, Buchanan was indicted for one count of conspiracy to distribute a
controlled substance, one count of possession of a controlled substance with intent to distribute,
and three counts of communicating threats in interstate commerce. Because Hobbs had admitted
that Buchanan did not really kidnap him, the government dropped the kidnapping charge.

       At trial, Hobbs testified about his association with Buchanan, leading up to the day that
the package went missing. Among other evidence, the government also presented testimony by
two postal inspectors, Michael Adams and Lauren Cajuste. Adams had participated in the search
of Buchanan’s home, and Cajuste had investigated the information found on Buchanan’s
cellphone.
 No. 18-3667                        United States v. Buchanan                               Page 5


       Adams testified that he had extensive experience and training in narcotics investigations
and had served eight years as a narcotics agent before becoming a postal inspector. He testified
that, based on his experience, the amount of marijuana found in Buchanan’s home was a
“dealer/supplier amount” and that some of the food-packaging supplies found there were of the
sort commonly used by drug traffickers. Adams also testified that drug traffickers often use fake
return addresses when sending packages through the mail and that they often use express or
priority mail to reduce the risk that law enforcement will seize and search packages. Hobbs had
testified, and the government’s exhibits at trial showed, that Buchanan had used priority mail to
ship packages. Adams also testified that some of the messages Buchanan had sent to alleged co-
conspirators contained drug-traffickers’ jargon. Among other testimony, Adams also testified
that ten pounds of marijuana—an amount comparable to that found in the intercepted package—
was worth roughly $30,000 to $50,000 on the “street” in Cleveland. Id. at PageID 482.

       Cajuste stated that she had worked on financial investigations for the first six years of her
time as a postal inspector before broadening her focus to include workplace violence as well as
financial investigations. She then testified at length about what the analysis of Buchanan’s
cellphone and financial records had revealed. Buchanan had communicated extensively with
someone in California about the delivery of packages, and he had sent the delivery addresses he
received from Hobbs to the California phone number. Buchanan’s contact in California would
send Buchanan tracking information for each package, and Buchanan would track each package
on the Postal Service’s website until it was delivered. According to Buchanan’s financial
records, Buchanan sent payments to accounts given to him by the California contact. In addition
to Cajuste’s testimony on these matters, the government presented numerous exhibits showing
Buchanan’s phone and tracking activity.

       Testimony and exhibits also established that, besides the California contact, Buchanan
regularly communicated with an individual located in or near Erie, Pennsylvania about
delivering packages.    Buchanan’s text messages with the Erie contact demonstrated that
Buchanan and the contact appeared to take turns driving to meet each other, and one would text
the other when he was twenty minutes away from the meeting place. Buchanan’s financial
records showed that he frequently deposited money into his bank account after Erie trips.
 No. 18-3667                       United States v. Buchanan                              Page 6


       In addition to testifying about what she had learned through the investigation of
Buchanan’s cellphone and financial records, Cajuste testified about the implications of these
findings based on her experience as a postal inspector. Specifically, Cajuste testified (on cross-
examination) that one of the individuals with whom Buchanan had communicated about drug
deliveries had used a “burner phone” that was not registered with any phone company. R. 74,
PageID 700. She continued, “You buy a burner phone, typically in most drug conspiracies most
individuals use burner phones so they can avoid detection.” Id. at PageID 700–701. Cajuste also
testified that Buchanan had sent and received messages via an application called WhatsApp, and
she stated that “WhatsApp is a messaging system that is generally used because it has a heavy
encryption system.” R. 73, PageID 663.

       Buchanan did not call any witnesses and did not testify. Once the government’s case had
concluded, the court went over the proposed jury instructions with the parties. Both parties had
submitted proposed instructions on “expert” or “opinion” testimony. In addition, the government
had submitted a proposed instruction to address witnesses who gave mixed fact and opinion
testimony, as Adams and Cajuste had done.         However, when the prosecutor raised these
instructions to the district court, the district court responded, “I don’t know that we had any
opinion testimony.” R. 74, PageID 735. The prosecutor began to explain that he viewed Adams
as having given both fact testimony based on his role in investigating Buchanan and opinion
testimony based on his experience and training in narcotics investigations. The district court
reiterated, “Unless there’s some need, I didn’t think that would qualify as opinion testimony.”
Id. Defense counsel agreed, “No, Your Honor.” Id. When it charged the jury, the district court
did not give any instruction on opinion testimony or mixed fact and opinion testimony.

       The jury convicted Buchanan of possession of marijuana with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1), and conspiracy to distribute marijuana, in violation of
21 U.S.C. § 846. He was acquitted of the threat counts.

C.     The Sentencing

       Before sentencing, Buchanan and the government stipulated that Buchanan was
responsible for 79.2 kilograms of marijuana. Using this figure to obtain a base offense level of
 No. 18-3667                            United States v. Buchanan                                     Page 7


20 and adding four two-level enhancements, Buchanan’s presentence report (“PSR”) calculated
his total offense level as 28. At the sentencing hearing, the district court decided to apply only
three of the enhancements and sentenced Buchanan based on a total offense level of 26.
Relevant to this appeal, Buchanan’s counsel objected to a two-level enhancement under USSG
§ 2D1.1(b)(16)(E)1 for “committ[ing] the offense as part of a pattern of criminal conduct
engaged in as a livelihood.” After hearing argument from both sides, the district court overruled
the objection and applied the enhancement.

        Considering Buchanan’s criminal history category of I together with Buchanan’s total
offense level of 26, the district court calculated a Guidelines range of 63 to 78 months. The
district court then considered the 18 U.S.C. § 3553(a) factors and decided to vary downward and
impose a sentence of 50 months on each count. Finally, the district court decided to run the
sentences concurrently and to impose a three-year term of supervised release following the
prison term. Thus, Buchanan received a sentence of 50 months of imprisonment followed by
three years of supervised release.

D.      The Appeal

        The district court entered judgment against Buchanan on July 9, 2018, and Buchanan
timely appealed to this court. On appeal, Buchanan makes one challenge to his conviction and
three challenges to his sentencing. First, he asks this court to vacate his conviction and sentence
and remand for a new trial because, he argues, the district court erred in failing to instruct the
jury properly on how to weigh the mixed fact and opinion testimony of Adams and Cajuste, and
this failure prejudiced him.

        Second, Buchanan argues that the district court erred in sentencing him without
considering the statutory maximum sentence of 60 months on each of the counts of which he was
convicted. Defense counsel did not raise this issue to the district court. Therefore, Buchanan’s
third argument is that he received ineffective assistance of counsel when defense counsel did not
object to the district court’s alleged failure to consider the statutory maximum sentence.

        1The sentencing documents and the parties’ briefs refer to § 2D1.1(b)(15)(E). After Buchanan was
sentenced, however, the Guidelines were amended, and the relevant enhancement now appears in § 2D1.1(b)(16)(E).
 No. 18-3667                         United States v. Buchanan                                Page 8


       Finally, Buchanan argues that the district court erred in imposing the two-level
enhancement for engaging in criminal conduct as a livelihood. He asks this court to remand for
resentencing on the basis of these asserted errors.

       We will address each of Buchanan’s arguments in turn.

                                         II. DISCUSSION

A.     Instruction on Opinion Testimony

       Because defense counsel did not object to the district court’s lack of an instruction on
mixed fact and opinion testimony, this court would ordinarily review for plain error. See
Johnson v. United States, 520 U.S. 461, 466–67 (1997). Under that standard, this court may
reverse for “(1) error, (2) that is plain, and (3) that affect[s] substantial rights” if “(4) the error
seriously affect[s] the fairness, integrity, or public reputation of judicial proceedings.” United
States v. Acosta, 924 F.3d 288, 299 (6th Cir. 2019) (alterations in original) (citations omitted).
However, the government argues that this issue is not reviewable at all because Buchanan
waived it by expressly agreeing with the district court that no instruction was needed. See
United States v. Sloman, 909 F.2d 176, 182 (6th Cir. 1990) (“An attorney cannot agree in open
court with a judge’s proposed course of conduct and then charge the court with error in following
that course.”); see also United States v. Olano, 507 U.S. 725, 733 (1993) (“Whereas forfeiture is
the failure to make the timely assertion of a right, waiver is the intentional relinquishment or
abandonment of a known right.” (citations and internal quotation marks omitted)).

       Buchanan responds that even if he invited the district court’s error, this court should
overlook the waiver “because the interests of justice demand it.” Reply Br. at 14 (citing United
States v. Savoires, 430 F.3d 376, 381 (6th Cir. 2005); United States v. Barrow, 118 F.3d 482, 491
(6th Cir. 1997)). Furthermore, Buchanan argues, he was no more at fault for inviting the error
than was the government: both parties initially submitted proposed instructions on opinion
testimony, but both parties later agreed with the district court that no such instruction was
necessary.
 No. 18-3667                         United States v. Buchanan                                Page 9


          Although both the government and Buchanan have some case law on their sides, we need
not declare a winner on the standard-of-review point: Buchanan’s claim fails even on plain-error
review.

          Both parties agree that the district court should have given an instruction on how to
weigh mixed fact and opinion testimony. As we recognized in United States v. Lopez-Medina,
461 F.3d 724, 745 (6th Cir. 2006), when law-enforcement officers testify both as to the facts of a
case and as to their interpretation of those facts based on their experience, the district court must
give a cautionary instruction.     The instruction generally should inform the jury about the
difference between fact and opinion testimony and let the jury know that it does not have to
accept opinion testimony. See id. at 743–44. In addition, the instruction should tell the jury to
consider the witnesses’ qualifications and experience in deciding whether their testimony is
credible. See id. In Lopez-Medina, as here, there was no “clear demarcation between [the] fact
testimony and expert opinion testimony” given by certain government witnesses, and this court
found “that the district court committed an error that was plain or obvious” in allowing the
testimony of those witnesses without a cautionary instruction. Id. at 745. Lopez-Medina’s
applicability to this case is clear, and thus the first two elements of plain error have been met.

          However, the parties disagree over whether the district court’s failure to give the
instruction here affected Buchanan’s substantial rights. “In the context of challenges to jury
instructions, plain error requires a finding that, taken as a whole, the jury instructions were so
clearly erroneous as to likely produce a grave miscarriage of justice.” United States v. Semrau,
693 F.3d 510, 528 (6th Cir. 2012) (citation omitted).           Such a finding is proper “‘if the
instructions, viewed as a whole, were confusing, misleading, or prejudicial,’ and ‘the error
seriously affected the fairness, integrity, or public reputation of the judicial proceedings.’” Id.
(citations omitted).

          Buchanan does not appear to argue that the jury instructions given by the district court
were confusing or misleading, but he does argue that he was prejudiced by the missed
instruction. According to Buchanan, he was prejudiced because Adams’s testimony that items
found in Buchanan’s home were indicative of drug trafficking “essentially amounted to an expert
opinion that the items . . . demonstrated a conspiracy to distribute” marijuana. Appellant Br. at
 No. 18-3667                         United States v. Buchanan                             Page 10


26 (quoting Lopez-Medina, 461 F.3d at 745). And Buchanan argues that both Adams’s and
Cajuste’s testimony was “critical to demonstrating . . . the requisite intent to distribute
marijuana.” Appellant Br. at 28.

       The government makes three arguments in response. First, it points out that the Lopez-
Medina court reversed for plain error not solely on the basis of the missed instructions but,
instead, on the cumulative basis of that error plus several additional errors at the defendant’s
trial. See 461 F.3d at 745 (“We discuss the issue of prejudice as it pertains to all of the
evidentiary issues raised . . . .” (emphasis added)). Therefore, the government argues that the
missed instructions alone do not entitle Buchanan to a new trial. Second, the government
contends that all of the opinion testimony tended to show Buchanan’s involvement in marijuana
trafficking, which he conceded at trial, and did not support the conspiracy count in particular,
which Buchanan contested. Finally, the government argues that other evidence so thoroughly
incriminated Buchanan that Adams’s and Cajuste’s testimony—even if improperly considered as
authoritative by the jury—did not affect the verdict.

       Although the government is correct that this court reversed in Lopez-Medina on the basis
of more than just the missed instructions, we could still reverse in this case if the failure to give
the instructions was prejudicial and “seriously affected the fairness, integrity, or public
reputation of the judicial proceedings.” See Semrau, 693 F.3d at 528. However, as discussed
below, we agree with the government that the error was not prejudicial because Buchanan
conceded most of the issues that Adams’s and Cajuste’s testimony supported. Furthermore, even
to the extent that Adams’s and Cajuste’s testimony supported the conspiracy conviction as
opposed to only the conviction for possession with intent to distribute, the government presented
sufficient additional evidence supporting the conspiracy conviction that the opinion testimony
was cumulative and unlikely to have influenced the verdict.

       The elements of a drug distribution conspiracy are “(1) an agreement to violate drug
laws . . . ; (2) knowledge and intent to join the conspiracy; and (3) participation in the
conspiracy.” United States v. Martinez, 430 F.3d 317, 330 (6th Cir. 2005) (citation omitted). On
the other hand, the elements of possession with intent to distribute are “(1) knowingly or
 No. 18-3667                         United States v. Buchanan                             Page 11


intentionally, (2) possessing, (3) with the intent to distribute, (4) a controlled substance.” United
States v. Monger, 185 F.3d 574, 576 n.2 (6th Cir. 1999).

       Defense counsel apparently made a strategic choice not to contest whether Buchanan
possessed marijuana with the intent to distribute it, or even whether Buchanan was involved in
actually trafficking marijuana. In his opening statement, defense counsel announced that “one
thing that [the prosecutor] and I will agree on, and we may not agree about much in this case, is
that Kitroy Buchanan was a marijuana trafficker. He had marijuana in his apartment for sale.
He received packages of marijuana from California for sale.” R. 73, PageID 436. Defense
counsel then explained that he intended to contest whether Buchanan was involved in a
conspiracy and whether he had communicated threats in interstate commerce. Then, during
closing argument, defense counsel repeated: “[Buchanan] possessed the marijuana, I’m not
denying that. He was going to sell the marijuana, I’m not denying that, but the rest of this case
the government failed to prove beyond a reasonable doubt.” R. 74, PageID 763.

       It is difficult to see which parts of Adams’s testimony tended to prove more than
Buchanan admitted. Much of the testimony that Buchanan now argues was prejudicial supported
the propositions that Buchanan possessed commercial quantities of marijuana, intended to sell it,
or shipped and received packages of marijuana to and from various buyers and sellers. For
example, Adams testified that the food-packaging materials found in Buchanan’s home were of a
type commonly used by drug traffickers. But Buchanan admitted that he was a drug trafficker
and had intended to sell the marijuana found in his house. As another example, Adams testified
that drug traffickers like to use priority or express mail, and the government presented evidence
that Buchanan used priority mail. Again, however, Buchanan admitted that he both received
shipments of marijuana and intended to sell that which he had in his home.

       Furthermore, Adams’s testimony was cumulative.                Hobbs’s testimony and the
government’s exhibits amply corroborated it. For example, Hobbs testified that during the time
he was in the car with Buchanan driving around and searching for the missing package,
Buchanan repeatedly spoke with someone on the phone about the package. That testimony
supported the theory that Buchanan was conspiring with at least one person to distribute
marijuana. Hobbs also testified that he sent Buchanan lists of addresses to which Buchanan then
 No. 18-3667                      United States v. Buchanan                           Page 12


had packages delivered. This testimony supported the same factual findings that Adams’s
testimony supported: Buchanan bought and sold marijuana and had it shipped through the mail.

       Similarly, most of Cajuste’s testimony simply duplicated what other evidence showed.
True, Cajuste did give some opinion testimony that was not cumulative: she testified that
WhatsApp and burner phones are used to avoid detection, and she did so in terms that suggested
Buchanan was involved in a drug conspiracy. However, this testimony added little to the dozens
of exhibits presented by the government showing messages and phone calls between Buchanan
and individuals in California and Pennsylvania; financial records demonstrating payments
corresponding with some of those communications; and Hobbs’s testimony about hearing
Buchanan discussing the missing package on the phone, among other evidence. Had Cajuste not
testified about her experience with the use of WhatsApp and burner phones, it is very unlikely
the jury would have reached a different conclusion about whether Buchanan conspired with
others to distribute marijuana.

       In sum, Buchanan has not demonstrated that the lack of a jury instruction on mixed fact
and opinion testimony affected his substantial rights. Therefore, Buchanan cannot meet his
burden on plain-error review, and we affirm Buchanan’s conviction of the two drug counts.

B.     The District Court’s Alleged Failure to Consider the Statutory Maximum Sentence

       Next, Buchanan argues that the district court sentenced him based on the wrong
Guidelines range because it did not take into account the statutory maximum sentence of 60
months on each of his counts of conviction. See 21 U.S.C. § 841(b)(1)(D). Buchanan did not
raise this argument to the district court, so we review for plain error. See United States v.
Rosenbaum, 585 F.3d 259, 266–67 (6th Cir. 2009).

       As discussed above, the district court found that Buchanan’s total offense level and
criminal history category produced an advisory Guidelines range of 63 to 78 months of
imprisonment. The district court then sentenced Buchanan while assuming that this Guidelines
range applied. But Buchanan argues that the statutory maximum sentence of 60 months should
have replaced the 63-to-78-month range as his Guidelines range under USSG § 5G1.1(a).
Section 5G1.1(a) provides: “Where the statutorily authorized maximum sentence is less than the
 No. 18-3667                        United States v. Buchanan                           Page 13


minimum of the applicable guideline range, the statutorily authorized maximum sentence shall
be the guideline sentence.”

       However, § 5G1.1(a) applies only to single-count convictions.         For convictions on
multiple counts, the Guidelines range is not replaced by the statutory maximum on any count.
Instead, § 5G1.2(b) provides that the district court “shall determine the total punishment and
shall impose that total punishment on each . . . count, except to the extent otherwise required by
law.” Next, § 5G1.2(c) provides that “[i]f the sentence imposed on the count carrying the
highest statutory maximum is adequate to achieve the total punishment, then the sentences on all
counts shall run concurrently, except to the extent otherwise required by law.” Here, the district
court calculated Buchanan’s Guidelines range, considered the § 3553(a) factors, and departed
downward to impose a total punishment of 50 months of imprisonment. The district court then
imposed a sentence of 50 months on each count. Each count of conviction had the same
statutory maximum, so either of the two 50-month sentences qualified as the sentence imposed
on the count with the “highest” statutory maximum under § 5G1.2(c).           Thus, the sentence
imposed on the count with the highest statutory maximum was adequate to achieve the total
punishment of 50 months.       The district court correctly decided to run the two 50-month
sentences concurrently. See USSG § 5G1.2(c).

       Buchanan cites Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016) for the
proposition that on plain-error review, “[w]hen a defendant is sentenced under an incorrect
Guidelines range—whether or not the defendant’s ultimate sentence falls within the correct
range—the error itself can, and most often will, be sufficient to show a reasonable probability of
a different outcome absent the error.” However, because Buchanan has not demonstrated that
the district court calculated his Guidelines range incorrectly in light of the statutory maximum,
he has not shown that the district court erred at all. Therefore, we need not address Buchanan’s
argument based on Molina-Martinez, which presupposes error and addresses only how a
defendant can show that the error was plain.

       One final argument deserves attention. In his reply brief, Buchanan acknowledges that
“the government correctly asserts that the district court could have sentenced [him] to
consecutive terms if it made findings in support of that sentence.” Reply Br. at 10. With that
 No. 18-3667                        United States v. Buchanan                             Page 14


statement, Buchanan appears to admit that the district court was not bound to treat the statutory
maximum as his Guidelines sentence. Nevertheless, Buchanan argues, the district court still
should have considered the statutory maximum because “awareness of the statutory limits would
have assisted the court in rendering a just sentence.” Id. at 11. In other words, Buchanan argues
that because the statutory maximum sentence has an “anchoring effect” on the district court’s
sentencing decisions, the district court’s failure to consider the statutory maximum may have
resulted in a higher sentence for Buchanan. Id. (quoting United States v. Currie, 739 F.3d 960,
966 (7th Cir. 2014)).

       It is not clear whether Buchanan intends to abandon his Molina-Martinez argument—in
other words, that his sentence was based on an incorrect Guidelines range—and rely solely on
the “anchoring effect” argument. Regardless, his “anchoring effect” argument lacks merit. The
sentence from the Seventh Circuit case Buchanan cites reads in full: “Statutory minima and
maxima have an obvious anchoring effect on the judge’s determination of a reasonable sentence
in the sense that they demarcate the range within which the judge may impose a sentence.”
Currie, 739 F.3d at 966.      In Currie, the district court mistakenly identified the statutory
minimum as ten years when, in fact, it was five years. Id. at 964. Here, by contrast, there is no
evidence that the district court mistook the relevant statutory maximum. Buchanan’s PSR
accurately listed the statutory maximum sentence on each of his counts of conviction as five
years. Cf. id. (“[I]n sentencing [Currie] to a 121-month term, [the district court] remarked that it
was bound by the ten-year minimum . . . .”). And as explained above, the district court’s
sentencing decision comported both with the relevant statutory maximum and with USSG
§ 5G1.2. Because the district court did not rely on an incorrect statutory maximum or minimum
sentence, Buchanan’s sentence was not erroneously “anchored” in the sense Currie addresses.

       Most importantly, Buchanan’s argument focuses on prejudice: he claims his substantial
rights were affected because the district court was not aware of a factor—the statutory
maximum—that might have led it to sentence him to a shorter term of imprisonment. To pass
the plain-error barrier, however, Buchanan must first show an error at sentencing. And without
his argument that the statutory maximum should have become his Guidelines sentence,
 No. 18-3667                         United States v. Buchanan                          Page 15


Buchanan makes no argument that the district court erred in calculating his Guidelines range.
Therefore, he fails to show plain error.

C.     Ineffective Assistance of Counsel

       Buchanan next claims that he received ineffective assistance of counsel when defense
counsel failed to raise the statutory maximum in the district court. Ordinarily, we do not review
on direct appeal ineffective-assistance claims that were not raised in the district court. See
United States v. Hughes, 733 F. App’x 299, 299 (6th Cir. 2018). Although we may review such
a claim if it “depend[s] entirely upon facts within the record or . . . present[s] purely legal
questions,” United States v. Angel, 355 F.3d 462, 469 (6th Cir. 2004) (citation omitted), that
exception is a narrow one; as a general rule, ineffective-assistance claims “are best brought by a
defendant in a post-conviction proceeding under 28 U.S.C. § 2255 so that the parties can develop
an adequate record on the issue,” United States v. Aguwa, 123 F.3d 418, 423 (6th Cir. 1997)
(citation omitted). Here, we will follow the general rule and decline to review Buchanan’s
ineffective-assistance claim.

D.     Enhancement for a Pattern of Criminal Conduct Engaged in as a Livelihood

       Finally, we come to the issue that requires a remand for resentencing. Buchanan argues,
and we agree, that the district court erred in adding a two-level enhancement to his total offense
level under USSG § 2D1.1(b)(16)(E) for “committ[ing] the offense as part of a pattern of
criminal conduct engaged in as a livelihood.”

       Because Buchanan objected at sentencing to the livelihood enhancement, we review the
district court’s decision to apply the enhancement for an abuse of discretion. See Gall v. United
States, 552 U.S. 38, 51 (2007) (stating that “significant procedural error[s]” amounting to an
abuse of discretion include “failing to calculate (or improperly calculating) the Guidelines
range”). In assessing the procedural reasonableness of the district court’s sentencing decisions,
we review legal conclusions de novo and factual findings for clear error. United States v. Cole,
359 F.3d 420, 425 (6th Cir. 2004).
 No. 18-3667                                United States v. Buchanan                                         Page 16


         Applying de novo review to the district court’s legal conclusions, as we must, we
conclude that the district court misinterpreted the Guidelines when it applied the livelihood
enhancement to Buchanan. Therefore, the district court abused its discretion by calculating
Buchanan’s Guidelines range under the wrong legal standard, and Buchanan is entitled to
resentencing because the error was not harmless.

         Buchanan does not dispute that his activities constituted “a pattern of criminal conduct.”
He does dispute that this conduct was “engaged in as a livelihood.” To define “engaged in as a
livelihood,” § 2D1.1 cross-references § 4B1.3. See USSG § 2D1.1, comment. (n.20(C)). In turn,
the relevant application note to § 4B1.3 states that the district court must make two findings to
determine that the defendant’s criminal conduct was engaged in as a livelihood. See id. § 4B1.3,
comment. (n.2).2 First, the district court must find that “the defendant derived income from the
pattern of criminal conduct that in any twelve-month period exceeded 2,000 times the then
existing hourly minimum wage under federal law.” Id. Second, the district court must find that
“the totality of circumstances shows that such criminal conduct was the defendant’s primary
occupation in that twelve-month period (e.g., the defendant engaged in criminal conduct rather
than regular, legitimate employment; or the defendant’s legitimate employment was merely a
front for the defendant’s criminal conduct).” Id.

         However, the district court sentenced Buchanan based on the understanding that § 4B1.3
required only one finding: that Buchanan’s criminal earnings exceeded 2,000 times the minimum
wage in a twelve-month period. At sentencing, events transpired as follows.


         2In  Stinson v. United States, 508 U.S. 36, 42–43 (1993), the Supreme Court held that “[c]ommentary which
functions to interpret a guideline or explain how it is to be applied . . . controls, and if failure to follow, or a
misreading of, such commentary results in a sentence selected from the wrong guideline range . . . , that sentence
would constitute an incorrect application of the sentencing guidelines.” (cleaned up). Therefore, federal courts are
to treat commentary to a particular Guidelines provision as an authoritative interpretation of that provision as long as
the interpretation “does not violate the Constitution or a federal statute” and is not “plainly erroneous or inconsistent
with” the provision’s text. Id. at 45 (citations omitted); see also United States v. Havis, 927 F.3d 382, 386–87 (6th
Cir. 2019) (en banc) (holding that because the list of controlled substance offenses in USSG § 4B1.2(b) does not
contain attempt crimes, the gloss on “controlled substance offense” in the commentary, which includes attempts, is
not a permissible “interpretation” of the Guidelines provision). Havis stated that “[c]ommentary binds courts only
‘if the guideline which the commentary interprets will bear the construction.’” Havis, 927 F.3d at 386 (quoting
Stinson, 508 U.S. at 46). Because application note 2 to § 4B1.3 explains the meaning of “engaged in as a
livelihood” in a way that the text of the Guidelines provision will bear, rather than adding to a list or definition given
in the text of the Guidelines provision, the application note is binding on federal courts under Stinson and Havis.
 No. 18-3667                          United States v. Buchanan                                 Page 17


        The prosecutor presented evidence that Buchanan had earned over $14,500, or 2,000
times the relevant minimum wage of $7.25, in less than a twelve-month period. Specifically, the
government had estimated that Buchanan’s net income from marijuana sales, over a period of
eight months for which the government had data, was $384,000. The government arrived at this
number by first subtracting $6,000 (a high-end estimate—based on evidence of wire transfers
Buchanan had made that corresponded with package shipments—of how much he paid for each
package of marijuana) from $30,000 (the low end of Adams’s estimate of the value of the
package of marijuana intercepted by law enforcement) to reach an estimated profit per package
of $24,000. Then, the government multiplied $24,000 by 16—an estimate of the number of
packages Buchanan was responsible for, based on his stipulation to responsibility for 79.2
kilograms of marijuana—to arrive at the $384,000 figure.

        When the prosecutor presented this estimate of Buchanan’s criminal income to the
district court in support of the livelihood enhancement, the district court pointed out that
Buchanan’s PSR stated that he had been employed by his father’s trucking company since 2008
and claimed to have earned $400 per week in that capacity. The district court then inquired,
“Doesn’t [the phrase “engaged in as a livelihood”] suggest that that’s aimed at a Defendant who
does nothing but criminal conduct?” R. 75, PageID 795. The prosecutor responded that the
commentary to § 2D1.1 “says that you look then to 4B1.3 Note 2 for the definition of a
livelihood. Not definition of a livelihood is simply—is not necessarily this totality, but it means
2000 times the federal minimum wage of $7.25 per hour.”3 Id. at PageID 795–96. After the
district court inquired more about how the government had arrived at its estimate of Buchanan’s
criminal income, the district court asked defense counsel if he had any comment.

        Defense counsel admitted that Buchanan had stipulated to the 79.2-kilogram figure but
argued that he had not stipulated “to the value of any package.” Id. at PageID 798. Thus,
defense counsel argued that because the income attributed to Buchanan was based on an
estimate, “I don’t believe the Government can sustain a burden, even by a preponderance, that



         3The government’s sentencing memorandum also represented that the livelihood enhancement required
only an amount-of-income finding and said nothing about the “primary occupation” prong.
 No. 18-3667                         United States v. Buchanan                         Page 18


there was a criminal livelihood here.” Id. at PageID 798–99. Defense counsel did not make any
arguments about the second element of the § 4B1.3 livelihood test, “primary occupation.”

       After asking more questions about the proper estimate of Buchanan’s criminal income,
the district court overruled Buchanan’s objection to the livelihood enhancement. However, the
district court stated that it believed the application of the enhancement was “a very close
question” and that “the Government[] [had] very little evidence.” Id. at PageID 804. Explaining
its reasoning, the district court continued:

       I think that the Defendant had long time significant employment for more—
       approaching ten years of time. And so I think it’s difficult to make a generalized
       claim that this drug dealing was engaged in as a livelihood, which the phrase from
       the Guidelines suggest[s] to me that livelihood refers to an almost independent
       occupation. But, under the Guideline you’ve pointed out and the commentary,
       I think there is sufficient evidence that he meets this minimum wage times 2000
       hours requirement.

Id. at PageID 805. Later, in announcing Buchanan’s sentence, the district court explained the
factors it had considered under § 3553(a).       On the subject of Buchanan’s “history and
background,” the district court stated, “He has had a—what appears to be a good work record,
working for his father. He earns a moderately reasonable amount of income in that [position].”
Id. at PageID 831.

       Based on this record, Buchanan argues that the district court made a factual finding that
he had an extensive record of working at a company that paid him regularly. Buchanan does not
now contest the district court’s finding that he made criminal income of more than 2,000 times
the minimum wage in a twelve-month period; instead, he argues that the district court improperly
ignored the need to make a “primary occupation” finding and that such a finding would be at
odds with the district court’s statements about Buchanan’s legitimate work history.

       As the transcript portions quoted above show, the district court did make a factual
finding—which we should not disturb except on a finding of clear error—about Buchanan’s
legitimate work history.      The district court “may accept any undisputed portion of the
presentence report as a finding of fact.” United States v. Denson, 728 F.3d 603, 614 (6th Cir.
2013) (quoting Fed. R. Crim. P. 32(i)(3)(A)). Here, the government never objected to the
 No. 18-3667                                United States v. Buchanan                                        Page 19


paragraph in Buchanan’s PSR stating that he had worked at his father’s company since 2008 and
that “[a]ccording to the defendant and his father, the defendant earned $400 weekly.” R. 49,
PageID 296. Therefore, the district court did not err in accepting the information in that
paragraph as fact and in crediting Buchanan’s and his father’s claims about his legitimate
income.4

         The transcript of the sentencing hearing also shows that the district court applied the
enhancement under the impression that § 4B1.3 required only a finding of how much money the
defendant had made from criminal activity. Because the commentary to § 4B1.3 makes clear
that the district court must make two findings for the enhancement to apply, the district court
erred in basing its application of the enhancement on only one of those findings.

         Furthermore, the district court’s error in interpreting the Guidelines was not harmless.

         There can be no harmless error unless the appellate court can determine from the
         record that the same sentence would be imposed on remand. For the government
         to carry its burden, it must demonstrate to the [c]ourt with certainty that the error
         at sentencing did not cause the defendant to receive a more severe sentence.

United States v. Gillis, 592 F.3d 696, 699 (6th Cir. 2009) (internal citations and quotation marks
omitted); see also United States v. Salyers, 592 F. App’x 483, 486 (6th Cir. 2015) (finding that a
four-level error in calculating the defendant’s base offense level was not harmless because “[t]he
district court did not indicate that it would have imposed the same 120-month sentence even if
defendant’s base offense level was 24”).




         4The  government attempts to cast doubt on whether Buchanan really earned $400 per week working for his
father’s company by alluding to evidence that it learned of post-sentencing. See Appellee Br. at 37 n.6. However,
the time for challenging the district court’s factual finding on this matter has passed for the purposes of our appellate
review. See Fed. R. Crim. P. 32(f)(1) (“Within 14 days after receiving the presentence report, the parties must state
in writing any objections, including objections to material information, sentencing guideline ranges, and policy
statements contained in or omitted from the report.”); see also Sovereign News Co. v. United States, 690 F.2d 569,
571 (6th Cir. 1982) (“A party may not by-pass the fact-finding process of the lower court and introduce new facts in
its brief on appeal.”). Although the prosecutor mentioned in passing at the sentencing hearing that Buchanan’s
“bank records don’t seem to show any pay checks coming in” that would corroborate Buchanan’s claim of
legitimate employment, the government did not object to the PSR on this basis. R. 75, PageID 795. Based on the
un-objected-to statements in the PSR, the district court made a factual finding about Buchanan’s legitimate
employment that was not clearly erroneous.
 No. 18-3667                        United States v. Buchanan                            Page 20


         Here, the enhancement resulted in a two-level addition to Buchanan’s offense level, and
the district court gave no indication that it would have given Buchanan the same sentence had his
total offense level been calculated as 24 instead of 26. With a total offense level of 24,
Buchanan’s Guidelines range would have been only 51 to 63 months. See USSG Ch. 5, Pt.A.
Indeed, the district court repeatedly referenced Buchanan’s total offense level while announcing
his sentence, and the district court noted that Buchanan’s PSR listed the average sentence for a
drug-trafficking defendant in criminal history category I as 55 months. Apparently assuming
that that number applied to defendants with a total offense level of 28—two levels higher than
Buchanan’s—the district court mused that the average sentence was probably lower than 55
months for someone with a total offense level of 26. The district court then sentenced Buchanan
to 50 months, a term of imprisonment thirteen months below the bottom of his Guidelines range
and five months below the average sentence for what the district court believed to be a
comparable defendant. In sum, the record demonstrates that the district court took Buchanan’s
total offense level very seriously in calculating his sentence and may well have sentenced him to
a shorter term of imprisonment had it calculated his Guidelines range differently.

         The government, however, urges us to affirm because Buchanan’s purported criminal
income of $384,000 (based on Adams’s testimony) dwarfs his claimed legitimate income of less
than $21,000. Crime was Buchanan’s primary occupation, goes the government’s argument,
because it accounted for the vast majority of his income.

         We decline to adopt the government’s logic because it would require us to make two
factual findings in the first instance. First, that crime was a defendant’s “primary occupation” is
a factual finding requiring a totality-of-circumstances approach. See USSG § 4B1.3, comment.
(n.2).   The district court did not make any such finding because it was unaware of the
requirement. Second, to accept the government’s position, we would also need to accept as a
matter of fact that Buchanan’s criminal income for the relevant period was $384,000. But there
are reasons to doubt this estimate (for example, it was based not on evidence of Buchanan’s
actual sales but on one witness’s opinion about the average value of a given quantity of
marijuana in Cleveland). More importantly, the district court never made a factual finding on the
record of exactly how much Buchanan’s criminal activity profited him. Instead, the district court
 No. 18-3667                              United States v. Buchanan                                      Page 21


merely found that Buchanan’s criminal earnings exceeded 2,000 times the minimum wage
during the relevant time period. At the same time, the district court reiterated that it found the
application of the enhancement was “a close question” but that “a preponderance of the
evidence” supported the government’s position that Buchanan surpassed the threshold level of
criminal income.        R. 75, PageID 805.          In fact, the district court may have credited only
$14,500.01 of the government’s estimate: that finding, on the district court’s erroneous reading
of § 4B1.3, would have triggered the livelihood enhancement.

          As a reviewing court, we have no principled basis for accepting in total the government’s
evidence of Buchanan’s criminal income when the district court did not. Instead, we are to
review the district court’s factual findings for clear error, see Cole, 359 F.3d at 425; if the district
court failed to make a factual finding on a required element, we have no facts to review, and
remand is the appropriate course of action, see Pullman-Standard v. Swint, 456 U.S. 273, 291–93
(1982).

          On remand, therefore, the district court must analyze whether, under the “totality of
circumstances,” Buchanan’s crimes were his “primary occupation.” Relevant factors in this
analysis may include an estimate of hours worked in each capacity as well as the amount of
income earned in each capacity. No particular ratio of, or difference between, illegitimate and
legitimate income automatically satisfies the “primary occupation” prong; to hold otherwise
would ignore § 4B1.3’s “totality of circumstances” language.5 Of course, if the district court
finds that Buchanan fits the description in either of the application note’s two non-exhaustive
examples—that of a defendant who “engaged in criminal conduct rather than regular, legitimate
employment” or whose “legitimate employment was merely a front for the defendant’s criminal

          5United States v. Kellams, 26 F.3d 646, 649 (6th Cir. 1994) and United States v. Reed, 951 F.2d 97, 101–02
(6th Cir. 1991) do not affect our conclusion. In Kellams, we affirmed the application of the enhancement to a
defendant who had net legitimate income of, at most, $4,268 and illegitimate income of $15,917.41 in the relevant
time period. See 26 F.3d at 649. In Reed, we affirmed the application of the enhancement to a defendant who had
legitimate income of $350 and illegitimate income of more than $17,000. See 951 F.2d at 101–02. In neither case
did the defendant argue that the district court had failed to make the “primary occupation” finding. Unlike here, in
each case we were reviewing a district court that had applied the correct legal standard and made factual findings
thereunder. Reviewing these factual findings, both opinions noted the “totality of circumstances” language in the
application note to § 4B1.3 and held that the district court had not erred in applying the enhancement. See Kellams,
26 F.3d at 649; Reed, 951 F.2d at 101–02. Appropriately, neither opinion announced a hard-and-fast rule for
determining what proportion of illegitimate income triggers the enhancement.
 No. 18-3667                        United States v. Buchanan                           Page 22


conduct”—the district court may apply the enhancement, given that it has already found the
2,000-times-minimum-wage prong is satisfied. See USSG § 4B1.3, comment. (n.2).

       Finally, both the government and Buchanan may present new evidence on remand
regarding whether crime was Buchanan’s “primary occupation.” See United States v. Doutt,
926 F.3d 244, 248 (6th Cir. 2019) (“When a district court applies the wrong legal standard at
sentencing, the government may introduce additional evidence on remand that comports with the
appropriate legal standard.” (citation omitted)); cf. United States v. Baker, 559 F.3d 443, 455
& n.10 (6th Cir. 2009) (holding that on remand, the government was entitled to present new
evidence in support of the defendant’s designation as a career offender because the case
announcing the relevant standard had not yet been decided at the time of sentencing).

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM Buchanan’s conviction but VACATE his
sentence and REMAND for resentencing. On remand, the district court is instructed to revisit
the applicability of the livelihood enhancement under the correct legal standard.